
	

114 HRES 588 IH: Condemning and censuring President Barack Obama.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 588
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Yoho (for himself, Mr. Weber of Texas, and Mr. Rigell) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning and censuring President Barack Obama.
	
	
 Whereas upon entering the execution of the Office of President of the United States, President Barack Obama affirmed his constitutional oath as follows: I do solemnly swear that I will faithfully execute the Office of President of the United States, and will to the best of my Ability, preserve, protect and defend the Constitution of the United States;
 Whereas President Barack Obama has failed to faithfully execute the Office of the President of the United States and has failed to preserve, protect, and defend the Constitution of the United States;
 Whereas President Barack Obama has failed to fulfill his duty in article II, section 2 of the Constitution of the United States that he shall be Commander in Chief of the Army and Navy of the United States, and of the Militia of the several States, when called into the actual Service of the United States;
 Whereas President Obama has willfully failed to follow the counsel and expert advice provided by United States military and intelligence advisors by prematurely withdrawing troops from Iraq, thus leading to further destabilization of the Middle East and increased threats to national and global security;
 Whereas President Barack Obama has failed to fulfill his duty in article II, section 3 of the Constitution of the United States that he shall take Care that the Laws be faithfully executed;
 Whereas President Barack Obama has failed to ensure a strong national defense beginning on January 20, 2009, through the present, thus endangering the national security of the United States and its citizens both home and abroad;
 Whereas the foreign policy of President Barack Obama has led to increased global instability, jeopardizing national securities;
 Whereas the dereliction of duty and miscalculations of President Barack Obama have allowed the combined terrorist organizations of the world to control more land, and increase membership, armament, and resources more than during any other time in history;
 Whereas President Barack Obama has failed to instruct the Department of Justice to take action to end the practices of certain State and local governments that refuse to abide by standing immigration laws;
 Whereas President Barack Obama has failed to reinforce sanctions on Iran following Iran’s ballistic missile tests on November 21, 2015, and October 10, 2015;
 Whereas Iran’s launching of the missiles is in direct violation of United Nations Security Council Resolution 1929 (2010) and United Nations Security Council Resolution 2231 (2015), thus violating the Joint Comprehensive Plan of Action (JCPOA), and President Barack Obama failed to take action against Iran to address these violations;
 Whereas President Barack Obama released high-ranking detainees from the detention facility at United States Naval Station, Guantanamo Bay, Cuba, without providing advanced notice to Congress, which is required by law;
 Whereas not only was such release in defiance of standing law, there is a high rate of recidivism amongst released detainees who have actively engaged in conflict against members of the Armed Forces of the United States and which continues to threaten national security;
 Whereas President Barack Obama led the push within the United Nations for the establishment of a no-fly zone within Libya, while lacking a complete strategy, established a hostile environment for United States diplomatic and military personnel; and
 Whereas President Barack Obama has failed to eliminate deficiencies within the Department of Homeland Security’s vetting process of Syrian refugees, which threatens national security: Now, therefore, be it
	
 That the House of Representatives— (1)does hereby censure and condemn President Barack Obama for having willfully disregarded the President’s constitutional responsibilities as Commander in Chief of the United States through his continued failed lack of foreign affairs strategy, failure to follow the advice of military and intelligence advisors, and failed national security policy; and
 (2)does hereby put President Barack Obama on notice and strongly urges the President to reverse course and begin fulfilling his constitutional responsibilities.
			
